of f i c e of of f i c e of c h i e f c ou n s e l c h i e f c ou n s e l department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c date number release date cc corp br tl-n-5241-00 uilc -dollar_figure internal_revenue_service national_office field_service_advice memorandum for attorney from jasper l cummings assistant chief_counsel subject sec_338 election this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend area1 parent month1 corpa corpb corpc corpd parte corpf corpg corph corpi a b c date1 date date date date date year year year busine sec_1 a b c d e f g h i j k l m n o p issues was corph's election to treat the purchase of the stock of corpb and its wholly owned subsidiary corpc as an asset acquisition valid under sec_338 whether any gain realized by corpb on the sale of corpc stock is foreign_base_company_income under sec_954 whether corpf’s income should be increased under sec_951 to reflect any additional subpart_f_income realized by corpb on the sale of the corpc stock conclusions corph's election to treat the purchase of the stock of corpb and its wholly owned subsidiary corpc as an asset acquisition is valid under sec_338 because corph was the purchaser of stock of corpb corpb will have foreign_base_company_income to the extent of any gain realized by corpb on the sale of corpc stock to the extent corpb realizes gain on the sale of corpc stock corpf’s income should be increased under sec_951 to reflect that additional subpart_f_income realized by corpb on the sale of the corpc stock facts during the years under examination corpa was the u s holding_company and a common parent for a group of u s subsidiaries corpa was a third tier subsidiary of corpd an area1 corporation which was also the parent of a group of area1 corporations the parent group decided to acquire a area1 corporation corpb and its sole subsidiary an area1corporation corpc the stock of corpc was the only significant asset of corpb corpc’s principal assets were intangible assets which while valuable had minimal book_value corpc was in the business of selling a in b its most valuable assets were its contracts with the b and c formation of parte parte was formed on date parte was a partnership for u s tax purposes and a corporation for area1 tax purposes parte had two partner shareholders corpf a u s_corporation and subsidiary of corpa and corpg an area1 corporation and subsidiary of corpd formation of corph on date parte formed corph as an area1 corporation for the purpose of acquiring corpb using a capital_contribution and a loan in the amount of a million from parte corph acquired all of the stock of corpb on date for a headline price before adjustments of b corpb’s only asset of value was corpc it was stated in parte's board minutes that it was intended that corph would transfer ownership of the shares of corpc to parte and that the purpose of this transaction was to acquire the corpc stock the sec_338 election under sec_338 the term qualified_stock_purchase means any transaction or series of transactions in which stock meeting the requirements of sec_1504 of corporation is acquired by another corporation by purchase during the month acquisition period under sec_338 if a purchasing_corporation makes an election then in the case of any qualified_stock_purchase the target_corporation shall be treated as having sold all its assets at the close of the acquisition_date at the fair_market_value in a single transaction and shall be treated as a new corporation which purchased all of the assets referred to in as of the beginning of the day after the acquisition_date under sec_338 the assets of target_corporation shall be treated as purchased for an amount equal to the sum of the grossed up basis of the purchasing corporation’s recently_purchased_stock and the basis of the purchasing corporation’s nonrecently_purchased_stock in essence all the assets of the target_corporation would have a stepped up basis the net effect of a sec_338 election is that the purchasing_corporation obtains a basis in target assets that generally reflects the price it paid for the stock in addition if the purchasing_corporation wants sec_338 treatment for the target and each of its affiliates the purchasing_corporation must make a separate election for the target and each of its affiliates sec_1_338-4t h example when corph purchased all of the corpb stock it made a qualified purchase of that stock under sec_338 corph made an sec_338 election for corpb and for its wholly owned subsidiary corpc corpb and corpc as targets each would be treated as selling their respective assets to themselves under sec_338 therefore the assets of corpc and corpb would have a stepped up basis corpb’s pre acquisition basis in its assets was approximately c following the sec_338 election corph reported a stepped up basis of d for corpb assets consideration paid plus liabilities assumed less cash that amount was allocated entirely to class_iii_assets and consisted of e for the value of the corpc stock and f for a tax_refund receivable parte's acquisition of corpc as planned on date g days after the acquisition of corpb corpb sold all of the stock of corpc to parte for h as a result of the sec_338 election parte acquired corpc stock with a stepped up basis of e million on that same day corpb made two loans from the sales proceeds of corpc a i j demand_loan to corph which was used by corph to repay its loan from parte and a i k loan payable date to corpi a subsidiary of corpd the corph loan was mostly eliminated in month1 of year when corpb made a deemed_distribution of l to corph which was then deemed paid back to corpb as a payment of the loan the distribution was treated by corph as a return_of_capital to pay off the balance of the loan and the accrued interest corph borrowed m from corpd at p on date corph was not liquidated after the sale of corpc it was still in existence in year following the sale of corpc to parte corph's only asset was the stock of corpb it had no employees and conducted no business its total expenses for each of the years year year and year was under n its address was the address of corpd the forms filed for corph lists its principal business activity as busine sec_1 except for a minor amount of cash however the only investment corph owned was the stock of corpb law and analysis-issue sec_338 law sec_338 election provides that if a corporation target is acquired by another corporation purchasing_corporation in a qualified_stock_purchase the purchasing_corporation may elect or may be deemed to elect under certain consistency rules to have the target treated as if it sold all its assets as old target at fair_market_value at the close of the day on which the qualified_stock_purchase occurred acquisition_date and purchased those assets as a new corporation new target at the beginning of the following day for an amount generally equal to the price paid_by the purchasing_corporation for target stock plus liabilities of target and other relevant items sec_338 and b the net effect of a sec_338 election is that the purchasing_corporation obtains a basis in target assets that generally reflects the price it paid for target stock if the purchasing_corporation wants sec_338 treatment for the target and each of its affiliates the purchasing_corporation must make a separate election for the target and each of its affiliates sec_1_338-4t h example in this situation the target and each of its affiliates will be deemed to sell their assets to themselves so that the purchasing_corporation will obtain a basis in the target and affiliate assets equal to the price paid for the target stock an sec_338 election is only available with respect to a transaction where the acquiring entity is a corporation sec_338 even if a corporation is used for the acquisition it will not be considered for tax purposes to have purchased the target stock if such corporation is not the purchaser sec_1_338-3t b provides rules relating to qualified_stock purchases- purchasing_corporation requirement an individual cannot make a qualified_stock_purchase of target sec_338 requires as a condition of a qualified_stock_purchase that a corporation purchase the stock of target if an individual forms a corporation new p to acquire target stock new p can make a qualified_stock_purchase of target if new p is considered for tax purposes to purchase the target stock facts that may indicate that new p does not purchase the target stock include new p’s merging downstream into target liquidating or otherwise disposing of the target stock following the purported stock purchase analysis- issue-1- sec_338 area associate counsel has made the argument that corph was not the real purchaser of the corpb stock area associate counsel argues that parte a partnership was the real purchaser of the corpb stock and that the existence of corph as a purchaser of corpb stock should be ignored therefore because parte was a partnership it could not make a valid sec_338 election therefore the assets of corpb which include the corpc stock should not be given a stepped up basis at the time parte is deemed to have purchased the corpb stock when the corpc stock is later sold by corpb to parte corpb will thus recognize a larger gain on the sale of that stock to parte area associate counsel has proposed various arguments that would treat parte as the real purchaser of the corpb stock and ignore corph as the purchaser of the corpb stock we will now comment on these arguments a moline properties you argue that corph was a sham entity and should be disregarded for tax purposes and based thereon contend that parte rather than corph was the true purchaser of corpb courts sometimes will ignore the existence of a corporation calling it a straw dummy a court will not disregard a corporation as a sham if it has a business_purpose or any business activity 319_us_436 in moline the court explained that if the purpose of incorporating is to gain an advantage under the law of the state of incorporation or to avoid or comply with the demands of creditors or to serve the creator’s personal or undisclosed convenience so long as that purpose is the equivalent of business activity or is followed by the carrying on of business by the corporation the corporation remains a separate taxable entity only minimal business activities are needed in order to comply with moline however if the corporation owns no assets and does not in fact carry on any business it can be ignored under moline in your memo you contend that since corph had very few assets and conducted almost no business activities therefore it was a sham corporation and should be disregarded as an entity however corph held and continued to hold the stock of corpb the fact that corph is a holding_company should satisfy the moline business activity requirement holding_companies must perform various business administrative duties further the requirement of a business activity under moline is minimal in addition all that is required under moline is the holding of a minimal amount of assets by the corporate entity corph had a minimal amount of assets therefore it appears that under moline the existence of corph should be respected as well as corph’s sec_338 purchase of corpb stock b sec_1_338-3t b in your memo you assert that sec_1_338-3t b can be applied to disregard corph’s qualified_stock_purchase of corpb and treat parte as purchasing the stock of corpb sec_1_338-3t b provides that if an individual forms a corporation new p to acquire target stock new p can make a qualified_stock_purchase of target if new p is considered for tax purposes to purchase the target stock facts that may indicate that new p does not purchase the target stock include new p’s merging downstream into target liquidating or otherwise disposing of the target stock following the purported qualified_stock_purchase in the instant case corph did not merge downstream into corpb the target nor did corph liquidate into parte in addition corph still holds the corpb stock thus corph was not a transitory corporation therefore sec_1_338-3t b will not apply to disregard corph's qualified_stock_purchase of corpb c step_transaction_doctrine you argue that by application of the step_transaction_doctrine parte purchased the corpb stock the step_transaction_doctrine is employed to ascertain whether the separate identity of several transactions will be respected or whether several transactions will be considered as elements of a single transaction the step_transaction_doctrine may be applicable whenever or more purported transactions independent in form are deemed to be so dependent upon each other in substance that they are viewed as elements of one transaction the courts have articulated certain tests to determine whether to apply the step_transaction_doctrine one of these tests is the end result test under this test ostensibly separate transactions are amalgamated when it appears they were really component steps of a single transaction and that each of the steps was intended to be taken for the purpose of reaching a specific end result 567_f2d_867 9th cir the courts are seldom rigid in applying the end result test although there is no single set of factors that determine whether the step_transaction_doctrine should be applied the courts generally look to the intent of the parties and the time interval between the transfers even if it is found that a transaction is part of an overall plan the step_transaction_doctrine will usually not create additional steps that never occurred for example in 90_tc_171 mobil oil corporation mobil acquired pursuant to a public_tender_offer over percent of the shares of esmark inc esmark so that esmark would redeem mobil’s esmark shares using the stock of vickers a holding_company owning the stock of certain petroleum corporations that mobil wanted the court in rejecting the i r s ’ argument that the transaction should be recharacterized as a sale of vickers by esmark and a redemption of esmark stock from its shareholders held that the step_transaction_doctrine does not apply since the i r s did not simply combine steps but rather created new ones in your memo you state that the purchase of corpb stock by corph should not be respected in your memo you indicate that the substance of the transaction was the purchase of corpb stock by parte a partnership and that furthermore corph was injected into the transaction solely for the purpose of acquiring corpb and corpc in a sec_338 transaction in the instant case if the purchase by corph of corpb stock followed by the sale by corpb of corpc stock to parte were to be recharacterized any recharacterization of this transaction would have to account for all steps taken in form the purchase by corph of corpb stock and the sale by corpb of corpc stock to parte would be recharacterized as a purchase of corpb stock by parte followed by the sale of corpc stock by corpb to parte followed by a drop_down of the corpb stock from parte to corph even though the purchase of corpb stock by corph was part of an overall plan to allow parte indirectly to acquire the corpb stock the service should not apply the end result test of the step_transaction_doctrine to this transaction the service should not recharacterize a transaction if its recharacterization will require more steps than what took place under the form of the transaction 90_tc_171 in the instant case the form of the transaction requires two steps the recast of this transaction requires three steps therefore the form of this transaction should be respected and corph should be treated as the purchaser of the corpb stock in a qualified_stock_purchase for purposes of sec_338 d revrul_90_95 in your memo you state that revrul_90_95 is analogous to the instant case you assert the reasoning of revrul_90_95 where the step_transaction_doctrine was applied to disregard the existence of a merging corporation for federal_income_tax purposes can be applied to disregard corph and therefore disregard its qualified_stock_purchase of corpb in revrul_90_95 1990_2_cb_67 p a domestic_corporation formed a wholly owned domestic subsidiary_corporation s for the sole purpose of acquiring all of the stock of an unrelated domestic target_corporation t by means of a reverse subsidiary cash_merger prior to the merger s conducted no activities other than those required for the merger pursuant to the plan of merger s merged into t with t surviving and the shareholders of t exchanged all of their t stock for cash from s p then liquidated t part of the cash used to carry out the acquisition was received by s from p the remaining cash was borrowed by s following the merger p owned all of the outstanding t stock an issue in the ruling was whether p is treated on the occurrence of the merger as having acquired the stock of t in a qualified_stock_purchase under sec_338 even though p liquidated t immediately after s merged into t the ruling holds that the step-transaction doctrine applies to disregard the existence of s for federal_income_tax purposes s it noted was formed solely to enable p to acquire the t stock and it did not conduct any activities that were not related to that acquisition accordingly the ruling found that the transaction is treated as a qualified_stock_purchase by p of t stock in revrul_90_95 the step transaction was applied to disregard the existence of a merging corporation for federal_income_tax purposes in the instant case you wish to apply the step_transaction_doctrine to disregard the existence of a purchasing_corporation and therefore disregard its qualified purchase of a target however in revrul_90_95 s the company that was disregarded for tax purposes did not make a qualified_stock_purchase rather s merged out of existence in the instant case corph the company you wish to disregard made a purported qualified_stock_purchase in addition in revrul_90_95 there is no question that s the company that was disregarded went out of existence s merged out of existence per the facts in the instant case per the form of the transaction corph did not go out of existence therefore the threshold issue in the instant case is whether or not corph can be disregarded as a purchaser even though in form it remains in existence in the instant case the facts indicate that parte did form corph for the purpose of allowing corph to acquire corpb and to make an sec_338 stock purchase however revrul_90_95 1990_2_cb_67 based its conclusion on the fact that s was a transitory corporation which conducted no activities other than those required for its merger into t s was in existence for only a short_period of time before it merged out of existence into t s was a borne to die corporation yet corph remains in existence and is a viable corporation holding corpb stock based on these differences revrul_90_95 1990_2_cb_67 cannot be applied to disregard corph thus corph's purchase of corpb should be respected summary area associate counsel has proposed various arguments which are mentioned above which would treat parte as the real purchaser of the corpb stock and ignore corph as the purchaser of the corpb stock as mentioned above these arguments should be rejected we thus conclude that corph should be respected as the purchaser of the corpb stock law and analysis-issue-2- foreign_base_company_income we have determined that corph’s purchase of corpb stock was a qualified purchase and therefore corph made a valid sec_338 election with regard to the purchase of corpb and corpc because corph's sec_338 election is valid corpb will have a stepped up basis in the stock of corpc and corpc will have a stepped up basis in its assets under sec_338 consequently corpb will have little if any recognized gain on the subsequent sale of the corpc stock to the extent corpb recognizes gain on the upstream stock sale of corpc stock to parte such gain would be personal_holding_company_income under sec_954 which is foreign_base_company_income under sec_954 law and analysis-issue-3-subpart f income because we conclude that corph's sec_338 election is valid corpb will have a stepped up basis in the stock of corpc and corpc will have a stepped up basis in its assets consequently corpb will have little if any recognized gain on the sale of the corpc stock to the extent corpb recognizes gain on the upstream stock sale of corpc stock to parte such gain would be personal_holding_company_income under sec_954 which is foreign_base_company_income under sec_954 which in turn is subpart_f_income under section sec_952 consequently corpf as a u s shareholder of corpb within the meaning of sec_951 would have a subpart_f inclusion case development hazards and other considerations moline properties there is an argument that corph was a dummy_corporation and its existence should be ignored because it conducted almost no business activities had no employees and had very few assets the only assets of corph consisted of stock of corpb and cash received from a capital_contribution from parte corph borrowed money from parte to purchase the corpb stock when corpb sold the corpc stock to parte it loaned out part of the proceeds received from this sale to corph corph used these loan proceeds to pay off its loan owed to parte corph appears to have had no ability to pay off its debt owed to corpb therefore the service could argue that the existence of corph should be ignored as the purchaser of the corpb stock however the taxpayer would argue that corph was a holding_company for corpb and that its duties as a holding_company constituted adequate business activity under moline in addition corph has incurred minimal expenses as a holding_company each year and has a small amount of assets taxpayer will argue all that is required to satisfy moline is a minimal amount of business activity and a minimal amount of assets and that therefore corph's corporate existence should be respected hence even though corph performed few business activities and had very few assets its status as a corporation should be respected its business activities were that of a holding_company holding_companies perform various administrative functions and therefore corph's existence should be respected under moline corph should be respected as the purchaser of the corpb stock conduit theory sec_1_338-3t b provides that if an individual forms a corporation new p to acquire target stock new p can make a qualified_stock_purchase of target if new p is considered for tax purposes to purchase the target stock facts that may indicate that new p does not purchase the target stock include new p’s merging downstream into target liquidating or otherwise disposing of the target stock following the purported qualified_stock_purchase in the instant case corph did not merge down stream into corpb nor did corph liquidate nor did corph dispose_of corpb’s stock however other factors can be considered in determining whether a purchaser is considered for tax purposes to purchase the target stock other factors may include what party negotiated the purchase of the target stock which party’s funds were used to purchase the target stock in the instant case originally parte was going to purchase the corpb stock however parte was informed that they could not make a valid sec_338 election because it was a partnership corph was then created for the sole purpose of purchasing corpb stock parte formed corph with its cash most of this cash was then used by corph to purchase corpb the issue arises as to whether corph was nothing more than a conduit for the purchase of corpb stock by parte even though in form parte did not purchase the corpb stock it appears to have originally negotiated for the purchase of corpb stock corph was formed and shortly thereafter purchased the corpb stock corph never participated in the negotiations for the purchase of the corpb stock and never used any of its own money to purchase the corpb stock therefore it could be argued that corph was nothing more than a conduit for the purchase of corpb stock by parte and that parte was the real purchaser of corpb stock however it is hard to argue that corph is a conduit for the purchase of corpb stock by parte when it ended up holding the corpb stock and thereafter continued holding corpb stock the corpb stock represents assets of corpb of at least o in cash calculated as follows on date g days after the acquisition of corpb corpb sold all of the stock of corpc to parte for h on that same day corpb made two loans from the sales proceeds of corpc a i j demand_loan to corph which was used by corph to repay its loan from parte and a i k loan to corpi a subsidiary of corpd payable date this loan was paid off in full with cash the corph loan was mostly eliminated in month1 of year when corpb made a deemed_distribution of l to corph which was then deemed paid back to corpb as a payment of the loan the distribution was treated by corph as a return_of_capital to pay off the balance of the loan and the accrued interest corph borrowed m from corpd at p on date therefore corpb will hold o in cash as of date this is a substantial amount of assets therefore corph is still holding a company with a substantial amount of assets this makes it difficult to argue that corph acted as a conduit in addition if corph is to be viewed as nothing more than a conduit for the purchase of corpb stock by parte and parte was the real purchaser of corpb stock then the form of the transaction will have to be recharacterized the form of the transaction is a purchase of corpb stock by corph followed by the sale of corpc stock by corpb to parte the recast would be a purchase of corpb stock by parte followed by the sale of corpc stock by corpb to parte followed by a drop_down of the corpb stock from parte to corph the recast would require three steps and the form of the transaction required only two steps the taxpayer would argue that the esmark holding precludes a recharacterization of the instant transaction in that if the recharacterization requires as many steps or more steps as the form of the transaction the form of the transaction should be respected policy corph should be allowed to make the sec_338 election with respect to its purchase of the corpb stock this transaction has been structured so as to abide by the rules of sec_338 that the purchaser be a corporation sec_1_338-3t b contemplates that an individual or partnership can form a corporation to acquire target stock and do so merely to satisfy the purchasing_corporation requirement of sec_338 by inserting corph into the transaction the requirements of sec_338 will be met that the purchaser of stock be a corporation not an individual or partnership in addition corph still holds the corpb stock it purchased from the shareholders of corpb after corph purchased the corpb stock there was no attempt by corph to liquidate or otherwise merge out of existence nor did it attempt to sell corpb stock please call if you have any further questions by jasper l cummings jr associate chief_counsel corporate steven hankin special counsel corporate office of assistant chief_counsel corporate branch
